DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: pneumatic devices or suction devices for gripping in claim 11; a gripping device in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 5 and 12are objected to because of the following informalities:  
With regard to claims 1 and 5: Last line of the claim, it appears the limitation “said row” should be –said row of photovoltaic solar panels-- for consistency of the claim language.
With regard to claim 12: Line 3, it appears “opeable” should be --operable--. Line 3 of the claim, it appears the limitation “the robot” should be --the manipulator robot-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 19: Par. 0044 of the clean copy of the specification describes an electronic generator driven by a vehicle engine, where electrical supply batteries can be recharged by the generator. Accordingly, it’s unclear as to how the electric generator is actuated by electric supply batteries as claimed (emphasis added).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiener et al. (US 2013/0133172 A1).
With regard to claim 1: Kiener et al. discloses a method for positioning a row of photovoltaic solar panel on a support structure (17) arranged in an outdoor space (fig. 5d), 
wherein a vehicle (11 and 12) is provided, on which the photovoltaic solar panels (16) to be positioned are arranged (fig. 5d),
wherein a manipulator robot (21, handling device) is arranged on-board the vehicle (11 and 12), programmed to pick-up one or more of the photovoltaic solar panels (16) from the vehicle (11 and 12) and to position them on said support structure (17) (fig. 5d; par. 0033),

the vehicle (11 and 12) moves on one side, and along, said support structure (17) for positioning said row of photovoltaic solar panels (16) in sequence (figs. 5a-5d), each photovoltaic solar panel (16) being positioned by the manipulator robot (21) on the support structure (17) with an approaching movement of the photovoltaic solar panel (16) towards the support structure (17), in such a way that at the end of the movement each photovoltaic solar panel (16) is already in a final position along said row  (figs. 5a-5d; abstract).
With regard to claim 2: Kiener et al. discloses that in that the vehicle (11 and 12) comprises an autonomous vehicle (par. 0033).
With regard to claim 3: Kiener et al. discloses that the manipulator robot (21) further comprises an opto-electronic system operable for automatic optical recognition of a correct position for picking-up one of the photovoltaic solar panels (16) to be installed, and also of a correct position of each of the photovoltaic solar panels (16) on the support structure (17) (par. 0048-0050).
With regard to claim 4: Kiener et al. discloses that the optoelectronic system includes further comprises an electronic controller programmed to calculate the correct position of each photovoltaic solar panel (16) on a predetermined area of the support structure (17), on the basis of an optical detection of a position of another photovoltaic panel (16) which has been previously installed on the support structure (17) adjacent to said predetermined area (par. 0048-0050).
With regard to claim 5: Kiener et al. discloses that a system for positioning a row of photovoltaic solar panels (16) on a support structure (17) arranged in an outdoor space, said system comprising:
a vehicle (11 and 12), on which the photovoltaic solar panel (16) to be positioned are arranged;
a manipulator robot (21) and arranged on-board the vehicle (11 and 12) operable to pick-up one or more of the photovoltaic solar panel (16) from the vehicle (11 and 12) and to position them on said support structure (17);

a controller in communication with the robot (21), the controller programmed for picking-up and positioning said row of photovoltaic solar panels (16) in succession said robot  (21) while the vehicle (11-12) gradually moves on one side, and along, said support structure, by causing each photovoltaic solar panel (16) to have an approaching movement towards the support structure (17), in such a way that at the end of the movement, each photovoltaic solar panel (160 is already in a final position along said row (par. 0012-0013).
With regard to claim 6: Kiener et al. discloses that said manipulator robot (21) further comprises a gripping device (24).
With regard to claim 7: Kiener et al. discloses that the vehicle (11 and 12) comprises an autonomous vehicle (par. 0010-0011).
With regard to claim 8: Kiener et al. discloses that the manipulator robot (21) further comprises an opto-electronic system operable for automatic optical recognition of a correct position for picking-up one of the photovoltaic solar panels (16) to be installed, and also of a correct position of each of the photovoltaic solar panels (16) on the support structure (17) (par. 0048-0050).
With regard to claim 9: Kiener et al. discloses that the optoelectronic system includes further comprises an electronic controller programmed to calculate the correct position of each photovoltaic solar panel (16) on a predetermined area of the support structure (17), on the basis of an optical detection of a position of another photovoltaic panel (16) which has been previously installed on the support structure (17) adjacent to said predetermined area (par. 0048-0050).
With regard to claim 10: Kiener et al. discloses that the vehicle (11 and 12) carries, in addition to the manipulator robot, at least one container (26, repository) carrying a plurality of the photovoltaic solar panels, and said electronic controller of the robot (21) (figs. 1 -3b; par. 0048-0050).
With regard to claim 11: Kiener et al. discloses a vehicle (11 and 12) carries suction devices (vacuum gripper) carried by the robot, for gripping the solar photovoltaic panels (figs. 1-3b; par. 0034).
With regard to claim 16: Kiener et al. discloses that  the autonomous vehicle comprises an Automated Guided Vehicle (AGV) mounted on one of wheels or tracks (rail) (fig. 1; par. 0033).
With regard to claim 17: Kiener et al. discloses said gripping device comprises a plurality of suction cups (vacuum gripper) (figs. 1-3b; par. 0034).
With regard to claim 18: Kiener et al. discloses that  the autonomous vehicle comprises an Automated Guided Vehicle (AGV) mounted on one of wheels or tracks (rail) (fig. 1; par. 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiener et al. (US 2013/0133172 A1) in view of Ubhayakar et al. (US 4,954,952).
With regard to claim 15: Kiener et al. does not disclose said manipulator robot further comprises a protective sheath, inside of which air can be blown at a controlled temperature.
However, Ubhayakar et al. discloses a manipulator robot comprising a protective sheath to protect internal components (col. 1, lines 47-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kiener et al. to have the manipulator robot comprise a sheath such as taught by Ubhayakar et al.  order to provide a further means of protecting internal .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiener et al. (US 2013/0133172 A1) in view of Jacobsen et al. (US 2014/0246257 A1).
With regard to claim 19: Kiener et al. does not disclose an electric generator supported by the vehicle, the electric generator actuated by one of a vehicle engine or electric supply batteries.
However, Jacobsen et al. discloses an electric generator (motor) supported by the vehicle, the electric generator (motor) actuated by one of a vehicle engine (par. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kiener et al. to include an electric generator supported by the vehicle, the electric generator actuated by one of a vehicle engine such as taught by Jacobsen et al. in order to provide a known and reliable means of powering equipment on the vehicle including the manipulator robot.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed positioning system, in particular the cover having a portion protruding at least on one side of the vehicle operable to define a protected chamber .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to installation of photovoltaic panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.